IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

STEVEN D'AMICO,                      NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D14-2481

DEPARTMENT OF
CORRECTIONS,

     Appellee.
_____________________________/

Opinion filed December 8, 2014.

An appeal from the Circuit Court for Leon County.
John C. Cooper, Judge.

Steven D'Amico, pro se, Appellant.

Jennifer Parker, General Counsel, Department of Corrections, Tallahassee; Pamela
Jo Bondi, Attorney General, Tammy S. Metcalf, Assistant Attorney General,
Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

WOLF, THOMAS, and WETHERELL, JJ., CONCUR.